Sims,' J.,
concurring:
I concur in the result of the majority opinion in this case, but I reach that result by a somewhat different view Of the principles involved.
*166I agree that, as the catalogue of the complainant, Crump Go., is not copyrighted or copyrightable and is not protected by the Virginia statute referred to in the majority opinion, that company had no property right per s& in the precise form of illustrations and descriptive printed matter contained in its catalogue concerning certain articles offered for sale, and no monopoly of such form of advertisement. But, as I understand the position of such company, taken in the bill and in argument in its behalf, it does not contend that it has such rights. It admits that the defendant, Lindsay Company, had the right to have printed and furnish to its trade a catalogue which, as to illustrations and descriptive printed matter concerning the said articles offered for sale, might be the fac simile of the portion of thq Crump Company catalogue in question. What the Crump Company complains of is the method by which the Lindsay Company produced its catalogue, and not of the form of the catalogue as in fact produced. The Crump Company concedes that the Lindsay Company had a perfect right to produce the same result which it did produce, provided it had done so by some method which was not rendered less expensive by photographic copy and use by it of portions of the Crump Company catalogue. But the claim of the Crump Company is, that the latter method, being an unauthorized appropriation and use by the Lindsay Company of the result of the work.and expenditure of the Crump Company, the use by the Lindsay Company of the result of such method constitutes-unfair . competition in business, and therefore should be enjoined by a court of equity.
Now. from any standpoint such a method of business is unquestionably unfair, and is not. supported by any right of the company so acting to so appropriate and use the result. of- the- work, and - expenditure - of another. But. under qur system of jurisprudence a court of equity, will- not adjudicate an abstract question of whether-.a def endant pos*167sesses a right of conduct. Subject to certain exceptions which do not embrace cases of the character of that now before us, the principle on which rests the jurisdiction of a court of equity to grant injunctive relief at the suit of a complainant is that otherwise the complainant is threatened with the infliction upon him by the defendant of some substantial injury for which there is no adequate remedy at law. However without right the conduct of a defendant may be, substantial injury threatened to the complainant is essential, in such a case as that before us, in order to invoke the exercise of the jurisdiction of a court of equity to grant injunctive relief to the complainant.
It is at this point that the Crump Company fails to make out its case. It has failed to show that the aforesaid unfair conduct of the defendant, Lindsay Company, in any way threatens it with substantial injury. . If it had shown that the aforesaid conduct of the Lindsay Company threatened it with substantial injury by lessening its profits, by reducing its sales, or otherwise, I would feel that the injunction sought should be awarded. I do not feel that such an injunction would, in such case, mean that it would sustain a monopoly in the form of the illustrations and descriptive advertising matter aforesaid.
To illustrate: As the case-stands upon the record before us, it is merely one in which the defendant, Lindsay Company, has, by the conduct in question, created for itself ari opportunity to take away some of the trade of the Crump Company, as for example by cutting prices, or, if prices are not cut, an opportunity to make a larger percentage of profits on its sales, as compared with the net percentage of profits the complainant company has the opportunity to make on its sales. But it is obvious that if the Lindsay Company has not cut prices, or threatened to do so, and if the gross sales and total net profits of the Crump Company have not otherwise in fact been at all lessened, or threatened to be lessened, by the conduct of the defendant *168company, the Crump Company, has not been injured or threatened with injury. And there is no evidence in the case tending to show that the Lindsay Company will take advantage of its opportunity to take away from the Crump Company a part of its trade rather than pursue the course of merely enjoying the larger percentage of profits aforesaid. In the absence of any evidence on the subject, we cannot assume that the former rather than the latter course will be pursued. So that the case in truth is one in which, so far as appears from the record, the complainant seeks to have the defendant in joined, not from conduct which, as now appears, will lessen the complainant’s business and profits, and so injure it, but from conduct which may (and solely because it may) only enhance the defendant’s profits. In the absence of statute forbidding such conduct or such result, there is no principle upon which courts of equity can exercise a jurisdiction to award injunctive relief in such cases. It is on this ground that I concur in the majority opinion.